PER Curiam.
Petitioner asks leave to appeal from Judge Gray’s ruling on his request for relief under the P.C.P.A. This is the second chapter in his application for such relief; see Duckett v. Warden, 230 Md. 621, 185 A. 2d 712, for the first.
His only contention is that perjured testimony was knowingly used by the State’s Attorney at his original trial. Judge Gray, after a full hearing, found “no sufficient showing of perjury at the original trial,” and not a “scintilla of evidence to show that the State’s Attorney was a party to the presentation of perjured testimony, even had there been any.” His findings were, we think, amply warranted by the evidence.

Application denied.